Citation Nr: 0027181	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-11 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1943 to May 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1998 RO rating decision that (1) denied 
service connection for degenerative joint disease of the 
right knee, and (2) determined that no new and material 
evidence was submitted to reopen a claim for service 
connection for a left knee condition.  The veteran submitted 
a notice of disagreement as to the issue of service 
connection for a right knee disability in November 1998, and 
the RO issued a statement of the case in March 1999.  The 
veteran submitted a substantive appeal in April 1999.

The issue of whether new and material evidence was submitted 
to reopen a claim for service connection for a left knee 
condition is not in appellate status and will not be 
addressed in this decision.


FINDING OF FACT

The veteran has not submitted competent (medical) evidence 
linking a current right knee disability to an incident of 
service or to a service-connected disability.


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
knee disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that his claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claim.  Murphy at 81.  The United States Court of Appeals 
for Veterans Claims (Court) has also stated that a claim must 
be accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  "In order for a claim to be well-
grounded, there must be competent evidence of current 
disability (a medical diagnosis) ...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
testimony), ...; and of a nexus between the inservice injury 
or disease and the current disability (medical evidence)." 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The chronicity standard is established by competent evidence 
of the existence of a chronic disease in service or during an 
applicable presumption period, and present manifestations of 
the same chronic disease.  The continuity standard is 
established by medical evidence of a current disability; 
evidence that a condition was noted in service or during a 
presumption period; evidence of post-service continuity of 
symptomatology; and medical, or in some circumstances, lay 
evidence of a nexus between the present disability and the 
post-service continuity of symptomatology.  This type of lay 
evidence, for purposes of well groundedness, will be presumed 
credible when it involves visible symptomatology that is not 
inherently incredible or beyond the competence of a lay 
person to observe.  Id.

A lay person's opinion cannot alone provide a foundation for 
a well-grounded claim when the opinion requires expert 
knowledge, such as the medical knowledge necessary to 
establish a causal link between a service-connected 
disability and another post-service disability.  In addition, 
a medical statement that is speculative will not support a 
well grounded claim.  Franzen v. Brown, 9 Vet. App. 235 
(1996); Johnson v. Brown, 9 Vet. App. 7 (1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

As a preliminary matter, the Board notes that the veteran's 
service medical records are not all available and may have 
been destroyed in a fire at the National Personnel Records 
Center (NPRC).  Moreover, Surgeon General's Office records, 
morning reports, and sick reports that are available do not 
pertain to any knee condition.  The RO has made several 
attempts to locate these records, and has notified the 
veteran of the information needed to reconstruct medical 
data.  In this regard, the Board notes that hospital clinical 
records of treatment for a right knee injury in June 1942 
have been associated with the claims folder, as requested by 
the veteran.  It is incumbent upon the VA to afford the 
veteran's claim heightened consideration due to the 
unfortunate loss of his service medical records.  E.g., 
Marciniak v. Brown, 10 Vet. App. 198 (1997), O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

However, in this case, the Board emphasizes that it is not 
the lack of service medical records which results in the 
veteran's claim being not well-grounded, as set forth below, 
since the veteran's assertions (lay evidence) of an injury to 
his right knee in service are presumed to be true and are 
sufficient to establish an inservice injury for well-grounded 
purposes.  Caluza, 7 Vet. App. 498.  What is missing in this 
case is medical evidence linking a current disability to the 
inservice injury.

Hospital clinical records in June 1942 show that the veteran 
fell and injured his right knee when he jumped from a height 
of 10 feet in an obstacle course during training exercises.  
Records show that the veteran reported having severe pain, 
and was advised to enter the hospital the next day due to 
swelling.  Upon examination of the right knee, there was a 
marked degree of swelling, fluid in the joint, and limitation 
of flexion.  X-rays were negative.  The veteran was diagnosed 
with synovitis, traumatic, moderately severe.  The veteran 
was hospitalized for approximately 10 days and underwent 
physical therapy.  Records show that, upon release from the 
hospital, the veteran's right knee injury had improved with 
no symptoms on walking or otherwise.  Service medical records 
at the time of the veteran's separation examination in April 
1946 erroneously report a "Bad left knee, June 1942, ... 
Hospital, 10 days."  For purposes of well-groundedness, the 
evidence of record is presumed true and tends to show an in-
service injury of the veteran's right knee.

The post-service medical records do not indicate the presence 
of a right knee disability until the mid-1980's, long after 
military service.  The report of the veteran's private 
physician in November 1989 reveals the presence of synovitis 
of the right knee and x-ray evidence of degenerative joint 
disease.  However, there is no medical evidence that links 
the veteran's current right knee disability, first found in 
the mid-1980's, to an incident of service, or more 
particularly, to the right knee injury in June 1942.  A claim 
is not well grounded where there is no medical evidence 
showing a nexus between a current disability and service.  
Caluza, 7 Vet. App. 498.

Nor is there competent medical evidence showing 
manifestations of degenerative joint disease of the right 
knee to a degree of 10 percent within one year from the date 
of termination of active service.  Paulson v. Brown, 7 Vet. 
App. 466 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board notes that the veteran's private physician in 1989 
did relate the veteran's left knee problems to an old injury.  
Other evidence of record reflects that the veteran has 
problems with both knees.  With heightened consideration 
afforded, the Board contemplated whether the left knee was 
again erroneously noted, but that notion was rejected. 
O'Hare, 1 Vet. App. 365.  The 1989 report reflects that the 
veteran reported continuing pain in his left knee since he 
twisted his knee in World War II, and reported right knee 
pain and swelling for the prior two years.  There is no 
evidence in the claims folder of a continuity of 
symptomatology of a right knee disability post-service.

In this case, while the evidence shows a right knee injury in 
service and a "bad" knee noted at the time of discharge, 
there is no medical record reflecting the presence of any 
right knee disability thereafter, until 40 years had passed.  
Moreover, there is no competent (medical) evidence linking 
the veteran's current right knee disability, first found long 
after service, to an incident of service or to any other 
service-connected disability.  Under these circumstances, the 
veteran's claim for service connection for a right knee 
disability is not plausible, and must be denied.   

The veteran is advised that he may reopen the claim for 
service connection for a right knee disability at any time by 
notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report with an opinion linking a right knee 
disability to an incident of service or to a service-
connected disability.  Robinette v. Brown, 8 Vet. App. 69 
(1995).


ORDER

The claim for service connection for a right knee disability 
is denied as not well grounded.



		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

